Citation Nr: 1704413	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  16-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent prior to May 15, 2015, and 70 percent as of May 15, 2015 for a mood disorder with depressed mood.

2. Entitlement to a disability rating on excess of 20 percent prior to May 19, 2015 and 40 percent as of May 19, 2015 for fibromyalgia.

3. Entitlement to a compensable disability rating for status post residuals of ventral hernia repair.

4. Entitlement to a compensable disability rating for non-linear scars, status post laparoscopy and laser surgery.

5. Entitlement to a compensable disability rating for linear scars, status post laparoscopy and laser surgery.

6. Entitlement to a disability rating in excess of 20 percent for tender scars, status post laparoscopy and laser surgery effective January 4, 2016.

7. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a December 2013 rating decision, the RO continued a 50 percent disability rating for a mood disorder with depressed mood, a 20 percent disability rating for fibromyalgia, a noncompensable disability ratings for scars, status post laparoscopy and laser surgery, and status post residuals of ventral hernia repair.  In addition, the RO denied TDIU.

In a January 2016 rating decision, the RO increased the Veteran's disability rating for a mood disorder with depressed mood to 70 percent effective May 15, 2015 and her disability rating for fibromyalgia to 40 percent effective May 19, 2015, and granted a 20 percent disability rating for tender scars, status post laparoscopy and laser surgery effective January 4, 2016.

The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran presented testimony before a decision review officer at a hearing at the RO (DRO hearing) in June 2015.  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Of record is the Veteran's July 2014 application for disability benefits from the Social Security Administration (SSA).  At her DRO hearing, the Veteran indicated that she had applied for SSA disability benefits, but no decision had been made.  Subsequent to the hearing, the DRO gave instruction to determine whether a decision had been made on the Veteran's application and, if so, to obtain the records.  It does not appear that any further contact was made with the SSA.  

As a result, VA is now on notice that there are Federal medical treatment records that may be potentially applicable to the Veteran's claims.  While Social Security Administration records are not controlling for VA determinations, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it when these records are potentially relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The Board therefore finds that the SSA records are potentially relevant and should be obtained, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, at her DRO hearing, the Veteran agreed that she would complete and submit release forms enabling VA to obtain private medical records reflecting treatment for her service-connected disabilities.  While she was sent the forms, it does not appear that she returned completed copies.  In any event the Board finds another attempt to obtain relevant private medical records would be useful.  As such, the Veteran should be asked to complete and return release forms specifically for the providers she identified in her hearing-Lexington Rheumatology and Gardner Wellness Center.  Other records identified in her hearing have been added to the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities must be followed.  All records and/or responses received shall be associated with the claims file.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain them.

2.  Send a letter to the Veteran, requesting that she identify any private treatment that she may have had for her service-connected mood disorder, fibromyalgia, hernia, and scars which is not already of record.  Specifically, the Veteran should be asked to submit release forms for Lexington Rheumatology and Gardner Wellness Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained notify the Veteran so that she can make an attempt to obtain those records on her own behalf.

3.  Then, readjudicate the claims that are the subject of this remand.  If any benefit on appeal remains denied, issue a supplemental statement of the case, allow an appropriate opportunity for response thereto and then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



